                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG, individually and on                      Case No. 2:20-cv-05844-MSG
behalf of a class of all persons and entities
similarly situated,

        Plaintiff,

vs.

FRONTIER UTILITIES NORTHEAST LLC
and NEXT GENERATION ENERGY, INC.,

        Defendants.


    PLAINTIFF’S OPPOSITION TO DEFENDANT FRONTIER UTILITIES NORTHEAST
                        LLC’S MOTION FOR SANCTIONS

        In response to Defendant Frontier Utilities Northeast LLC’s (“Frontier’s”) Motion for

Sanctions, Plaintiff incorporates by reference his Motion for Leave to File Instanter Reply in

Support of Motion for Preliminary Approval of a Class Action Settlement (Doc. 20), his attached

proposed Reply in Support of Motion for Preliminary Approval of a Class Action Settlement

(Doc. 20-1), and his Memorandum in Opposition to Frontier’s Motion to Strike (Doc. 17) as if

fully set forth herein. Plaintiff does not believe it is necessary or helpful to the Court to multiply

these proceedings more than Frontier already has1 by repeating the reasons why the same

arguments Frontier has already advanced in its other briefs do not have any merit. At all times,

Plaintiffs’ counsel correctly recognized that their fiduciary duties were not to their adversary but

to their clients and the class and acted accordingly. In full compliance with their ethical

obligations, and keeping the interests of the class paramount, Plaintiffs’ counsel negotiated with

Frontier at arm’s length. Frontier feigns concern over the interests of the class but only does so


1
 Frontier also filed a “Request to Lift Stay” in the Frey case. See Frey v. Frontier Utilities Ne. LLC, et
al., No. 2:19-cv-02372-KSM, Doc. 101 (E.D. Pa. Apr. 19, 2021).
in service of its argument that it should be allowed to back out of the settlement and pay the class

nothing. The truth is, thanks to Mr. Frey’s, Mr. Perrong’s, and Plaintiffs’ counsel’s efforts, the

class obtained an excellent result. After aggressively fighting Plaintiffs at every turn in the

litigation and then driving a hard bargain during a 12-hour mediation session, Frontier ultimately

entered into a binding agreement to pay the class $3,200,000.

       While the vast majority of Frontier’s brief rehashes its same arguments already set forth

in other briefs, Frontier discusses at length a case it has not previously cited, In re Bavelis, 743

F. App’x 670 (6th Cir. 2018). The circumstances in that case are far afield from the

circumstances here. Bavelis involved a scheme by which an individual, Doukas, attempted to

collect on a note he had no interest in. Id. at 672-673. Doukas had no interest in the note

because unbeknownst to the issuer of the note, Bavelis, Doukas’s company, Quick Capital, had

assigned its interest in the note to another entity that Doukas did not own. Id. Throughout the

litigation, Doukas and his counsel made numerous intentional misrepresentations in order to

conceal the assignment. As the Sixth Circuit explained, the bankruptcy court awarded sanctions

because:

               Doukas failed to mention the assignment in several discovery
               requests, even though the assignment was clearly responsive to the
               question asked or the documents requested. [Doukas and his
               counsel] also filed multiple documents with the bankruptcy court
               in which they failed to disclose the Assignment and even went so
               far as to make the false representation that Quick Capital was a
               creditor of the bankruptcy estate post-Assignment. Further,
               Doukas took several positions in the case that ran directly counter
               to [the assignee’s] interests as a creditor; if Doukas had been
               truthful with Bavelis and the Court about the Assignment, Bavelis
               would not have been required to respond to arguments that served
               only the interests of Doukas and Quick Capital. Finally, Doukas
               frustrated Bavelis’s efforts to reach a settlement. Although Quick
               Capital no longer owned the note, Doukas attended a settlement
               conference. But the extent of the adversity between Doukas and
               [the assignee] meant that the claim negotiations between Doukas



                                                  2
               and Bavelis had no chance of resolving the Claim. In July 2013,
               Bavelis’s counsel uncovered the assignment during discovery in
               unrelated litigation. Counsel brought the assignment to the
               bankruptcy court’s attention during a status conference in August,
               but [Doukas’s counsel] falsely claimed that he had previously told
               Bavelis’s counsel about the assignment.

Id. at 672-674 (citations omitted). Here, unlike in Bavelis, Frontier does not argue that Plaintiffs’

counsel misrepresented anything in the underlying litigation, either in discovery or to the Court.

In fact, Frontier did not issue any discovery requests to which information about the charges

against Mr. Frey would have even been responsive. Furthermore, for the reasons Plaintiff has

previously explained, Plaintiffs did not misrepresent anything in settlement negotiations. Unlike

in Bavelis, where negotiations between Doukas and Bavelis had no chance of resolving the

pending claim, the negotiations between Mr. Frey, Mr. Perrong, and Frontier resulted in a class

action settlement agreement that fully resolved each Plaintiff’s case against Frontier. The

criminal charges against Mr. Frey in no way deprived him of standing to assert his TCPA claim,

nor did the charges render him inadequate to be a class representative. Finally, it should be

noted that unlike Bavelis, where the information concealed could only be discovered through

discovery in another action, the information allegedly “concealed” here was publicly available

on the first page of Google search results from searching “Jon Frey” or by updating the PACER

search Frontier had already done to attack Mr. Frey earlier in the litigation.

       Frontier also cites two other cases not cited in its other briefs to support the proposition

that courts “regularly” award sanctions for counsel’s bad faith conduct in settlement

negotiations. These cases are likewise inapposite.

       Sheppard v. River Valley Fitness One, L.P., 428 F.3d 1 (1st Cir. 2005) involved a health

club that was sued for sexual harassment by one of its employees. Id. at 3. The manager of the

health club also proceeded to sue the health club, alleging he was fired for reporting the sexual



                                                  3
harassment. Id. The health club filed counterclaims against each plaintiff accusing them of

conspiring to fabricate their lawsuits. Id. The health club settled with the manager for a

Stipulation of Judgment of $50,000, but the judgment was a ruse, as the health club agreed to

accept $100 from the manager in satisfaction of that judgment (and the $100 was never even

paid). Id. at 3-4, 9-10, 12 n.7. The health club then attempted to use the worthless $50,000

judgment to intimidate the sexual harassment victim into paying the health club $50,000, sending

her a letter offering to settle in exchange for a $50,000 payment and telling her that it was clear

that after being presented with extensive evidence, the manager and his counsel came to the

conclusion that the litigation had only one outcome (i.e., the health club prevailing on its

counterclaim) and proceeded to settle for the $50,000 judgment. Id. at 3-4, 9-10. The court

found that the health club’s affirmative conduct of trying to intimidate the sexual harassment

victim into settling using the worthless $50,000 judgment gave rise to a duty to disclose that it

agreed to accept $100 in satisfaction of the judgment. Id. at 9-10. Here, Plaintiffs did not do

anything to affirmatively use the pending charges against Mr. Frey to intimidate or induce

Frontier into settling. The subject of whether there were any criminal charges against Mr. Frey

was simply never raised by anyone. It is impossible to even conceive of a scenario by which

Plaintiffs could have misled Frontier as to those charges because if they made any

representations having to do with the subject, Frontier could simply Google his name and view

the public records about Mr. Frey for itself.

       In re Kyung Suk Kim, No. 06-00157, 2010 Bankr. LEXIS 118 (Bankr. D. Haw. Jan. 14,

2010) likewise has no application here. In that case, the court awarded sanctions where a party

in bad faith filed a motion to remove a trustee that was meritless in its own right and also

accompanied that motion with “a barrage of threatening communications, in an improper effort




                                                  4
to ‘up the ante’ and bully the trustee into a settlement.” Id. at *22-23. Here, Plaintiffs did not

file any meritless motions, and Frontier has never argued that it ever felt threatened or bullied by

Plaintiffs’ counsel. Again, there is no way the charges against Mr. Frey could have even

conceivably been used to threaten or bully Frontier when full information on the charges was

available on Google and other public sources.

       At bottom, all Frontier is complaining about is nondisclosure of a fact that Frontier surely

wishes it had researched before entering into the Settlement Agreement, but which Plaintiffs’

counsel was under no duty to disclose. This case is nothing like the limited cases Frontier cites

where courts have imposed sanctions under their inherent authority.

                                          CONCLUSION

         For the foregoing reasons, Frontier’s Motion for Sanctions should be DENIED.

                                              Respectfully submitted,

                                              /s/ Joseph F. Murray
                                              Joseph F. Murray (327025)
                                              Brian K. Murphy (admitted pro hac vice)
                                              Jonathan P. Misny (admitted pro hac vice)
                                              Murray Murphy Moul + Basil LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: 614.488.0400
                                              Facsimile: 614.488.0401
                                              E-mail: murray@mmmb.com
                                                      murphy@mmmb.com
                                                      misny@mmmb.com

                                              Anthony I. Paronich (admitted pro hac vice)
                                              Paronich Law, P.C.
                                              350 Lincoln Street, Suite 2400
                                              Hingham, MA 02043
                                              (508) 221-1510
                                              anthony@paronichlaw.com

                                              Attorneys for Plaintiff and the Proposed Settlement
                                              Class



                                                  5
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification to all counsel of record.

                                             /s/ Joseph F. Murray
                                             Joseph F. Murray




                                                6
